Name: Commission Regulation (EEC) No 681/91 of 20 March 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 91 Official Journal of the European Communities No L 75/41 COMMISSION REGULATION (EEC) No 681/91 of 20 March 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 637/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture ( ¢'), as last amended by Regulation (EEC) No 611 /91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 637/91 (7); HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) shall be as set out in the Annexes hereto . 2. However, the amount of the aid fixed in advance for the 1991 /92 marketng year for rape seed shall be confirmed or replaced with effect from 21 March 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arrangements. Article 2 This Regulation shall enter into force on 21 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66 . (2) OJ No L 353, 17. 12. 1990, p . 23 . 0 OJ No L 164, 24. 6 . 1985, p . 11 . 0 OJ No L 70, 18 . 3 . 1991 , p . 43 . (5) OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7 . 1990, p . 11 . 0 OJ No L 69, 16 . 3 . 1991 , p . 10 . O OJ No L 266, 28 . 9 . 1983, p. 1 . No L 75/42 Official Journal of the European Communities 21 . 3 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period \ 3 4 5 6 7 (') 8 0 1 . Gross aids (ECU) : \  Spain 0,000 0,000 0,000 0,000 10,913 10,912  Portugal 27,245 27,323 27,329 27,329 17,883 17,882  Other Member States 20,275 20,353 20,359 20,359 10,913 10,912 2. Final aids : || Seed harvested and processed in : \ ||  Federal Republic of Germany (DM) 47,73 47,91 47,93 47,93 25,69 25,69  Netherlands (Fl) 53,78 53,99 54,00 54,00 28,95 28,94  BLEU (Bfrs/Lfrs) 984,48 988,27 988,56 988,56 529,89 529,85  France (FF) 160,08 160,70 160,75 160,75 86,17 86,16  Denmark (Dkr) 182,07 182,77 182,82 182,82 98,00 97,99  Ireland ( £ Irl) 17,817 17,886 17,891 17,891 9,590 9,589  United Kingdom ( £) 15,496 15,554 15,553 15,553 8,099 8,072  Italy (Lit) 35 713 35 851 35 861 35 861 19 223 19 091  Greece (Dr) 4 103,19 4 100,74 4 061,46 4 028,70 1 778,54 1 661,08  Spain (Pta) 0,00 0,00 0,00 0,00 1 762,78 1 744,21  Portugal (Esc) 5 739,27 5 756,22 5 756,28 5 747,23 3 789,50 3 747,15 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 3 1st period 4 2nd period 5 3rd period 6 4th period ?(') 5th period 8 (') 1 . Gross aids (ECU) :  Spain 0,585 0,663 0,669 0,669 13,413 13,412  Portugal 29,745 29,823 29,829 29,829 20,383 20,382  Other Member States 22,775 22,853 22,859 22,859 13,413 13,412 2. Final aids : \ Seed harvested and processed in : I \ \  Federal Republic of Germany (DM) 53,62 53,80 53,81 53,81 31,58 31,57  Netherlands (Fl) 60,41 60,62 60,63 60,63 35,58 35,58  BLEU (Bfrs/Lfrs) 1 105,87 1 109,66 1 109,95 1 109,95 651,29 651,24  France (FF) 179,82 180,44 180,49 180,49 105,90 105,90  Denmark (Dkr) 204,52 205,22 205,27 205,27 120,45 120,44  Ireland ( £ Irl) 20,014 20,083 20,088 20,088 11,787 11,786  United Kingdom ( £) 17,445 17,503 17,502 17,502 10,048 10,021  Italy (Lit) 40 117 40 254 40 265 40 265 23 626 23 495  Greece (Dr) 4 660,45 4 658,00 4 618,72 4 585,97 2 335,80 2 218,34  Spain (Pta) 183,85 196,70 198,94 190,41 2 145,02 2 126,45  Portugal (Esc) 6 260,96 6 277,91 6 277,97 6 268,92 4311,19 4 268,84 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, on the basis in particular : r  of the Commission 's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. 21 . 3 . 91 Official Journal of the European Communities No L 75/43 ANNEX III Aids to sunflower seed . (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 3 4 5 6 7 1 . Gross aids (ECU) : I  Spain 30,395 30,519 30,254 30,152 30,152  Portugal 39,318 39,446 39,192 39,092 39,092  Other Member States 27,078 27,206 26,952 26,852 26,852 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany |||| (DM) 63,75 64,05 63,45 63,21 63,21  Netherlands (Fl) 71,83 72,17 71,49 71,23 71,23  BLEU (Bfrs/Lfrs) 1 314,81 1 321,02 1 308,69 1 303,83 1 303,83  France (FF) 213,80 214,81 212,80 212,01 212,01  Denmark (Dkr) 243,16 244,31 242,03 241,13 241,13  Ireland ( £ Irl) 23,795 23,908 23,685 23,597 23,597  United Kingdom ( £) 20,790 20,887 20,677 20,597 20,597  Italy (Lit) 47 697 47 922 47 475 47 298 47 298  Greece (Dr) 5 607,03 5 615,39 5 507,03 5 446,79 5 446,79  Portugal (Esc) 8 257,53 8 284,90 8 231,95 8 202,34 8 202,34 (b) Seed harvested in Spain and \ \\li processed :  in Spain (Pta) 4 727,31 4 747,22 4 709,82 4 687,35 4 687,35  in another Member State (Pta) 4 783,75 4 804,22 4 768,42 4 746,42 4 746,42 (') For seed harvested in Member States other than Spain and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 DM 2,051940 2,049760 2,048580 2,046430 2,046430 2,041820 Fl 2,309930 2,307780 2,306530 2,303990 2,303990 2,298790 Bfrs/Lfrs 42,255100 42,218100 42,192899 42,147000 42,147000 42,065700 FF 6,989050 6,983320 6,980350 6,973840 6,973840 6,962630 Dkr 7,879960 7,878600 7,878780 7,875040 ¢ 7,875040 7,868770 £Irl 0,771150 0,771288 0,772288 0,772491 0,772491 0,774934 £ 0,700926 0,702229 0,703319 0,704068 0,704068 0,705727 Lit 1 531,13 1 533,52 1 536,11 1 537,72 1 537,72 1 544,90 Dr 221,06700 223,22200 225,52300 227,78400 227,78400 234,08500 Esc 178,55400 178,99600 179,58500 180,16000 180,16000 182,21600 Pta 127,68600 128,09900 127,83500 128,73700 128,73700 129,57100